DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is response to communications dated 8/10/2022.
No claims amended.
Claims 1 – 20 are presented for examination.

Response to Arguments
35 U.S.C. 103
1. The Applicant argues that the art of record does not make obvious the claim limitations which recite: “... automatically generating a set of virtual pedestrians based on a path on a path specification, a behavior specification, and variable data that describes one or more variables that are inputted by a user including minimum waiting time and maximum waiting time for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection, wherein each virtual pedestrian in the set of virtual pedestrians is associated with a unique combination of the path specification, the behavior specification, and the variable data...” as recited in claim 1.

Specifically, the Applicant asserts that Chrysler does not teach “automatically generating” a set of virtual pedestrians because Chrylser teaches a manual process of generating a set of virtual pedestrians.

The Applicant then asserts that Guo, Greene, Nygaard, Zhuang, and Ferguson do not remedy the deficiency of Chrysler.

In Response, the Examiner notes that MPEP 2144.04 states that automating a manual activity has been found by the Court to be obvious. Nevertheless, the rejection presented in previous Office action is withdrawn and a new ground of rejection is presented in the body of the Office action below.

2. The Applicant also states “Claim 1 is patentable over the cited portions of the cited reference for additional reasons.”

Specifically, the Applicant states that “the cited portions of the cited references also do not disclose or suggest “generating a set of virtual pedestrians based on a path specification, a behavior specification, and  variable data” in an automated fashion as recited by claim 1.”

The Applicant reasons that “these portions of Chrysler never state that the pedestrians are generated “based on” these behaviors, much less generated in an automated fashion based on these behaviors” because while the models may demonstrate the claimed behaviors, the models are simply “manipulated to display these behaviors” and “this is different than generating the pedestrians “based on” these behaviors.” The Applicant then concludes that Chrysler does not disclose or suggest “generating a set of virtual pedestrians based on a path specification, a behavior specification, and variable data” as recited in claim 1.

In response the Examiner notes that Chrysler_2015 explicitly states that the method analyzes pedestrian crash trajectories (i.e., paths), speeds (i.e., variable data), and pedestrian behavior (i.e., behaviors) that this “was used to create” crash scenarios. This would have made obvious to one of ordinary skill in the art that the virtual pedestrians are generated based upon the paths, variables, and behaviors. Because the scenarios in which the pedestrians operate in the simulation were “used to create” the scenarios. Nevertheless, the Applicant’s argument is moot in light of the new ground of rejection presented in the body of the Office action below.

3. The Applicant also argues that “the cited portions of the cited references also do not disclose or suggest “variable data that describes one or more variables that are inputted by a user” as recited by claim 1. The Applicant states that Guo teaches variables but “at no place in the cited portions of Guo does it state that these variables are inputted by a user.”

In response the Examiner notes that the previous rejection was based upon a combination of references. The Applicant is improperly attacking Guo individually. Nevertheless, the Applicant’s argument is moot in light of the new ground of rejection presented in the body of the Office action below.


End Response to Arguments

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard_2017 (US 9,836,895 B1) in view of Yu_2016 (US 9,459,840 B1) in view of Guo_2011 (Non-Patented Literature, “Modeling Pedestrian Violation Behavior at Signalized Crosswalks in China: A Hazards-Based Duration Approach”) in view of Chrysler_2015 (Non-Patented Literature, “Creating Pedestrian Crash Scenarios in a Driving Simulator Environment”).

Claim 1, Nygaard_2017 makes obvious “a method (col 1 line 29: “... a method of testing an autonomous vehicle using virtual objects. The method includes maneuvering, by one or more computing devices, the autonomous vehicle in an autonomous driving mode...: Col 4 line 50: “... systems and methods may include...”; Col 5 lines 4 – 5: “... functions, methods and routines of the instructions...”; col 11: “... a system for testing a vehicle using virtual objects, the system comprising...”; col 12 item 11: “... a method for testing a vehicle using virtual objects, the method comprising...”) comprising: automatically (Col 10 lines 25 – 35: “... any of the scenarios may be initiated in response to feedback from the vehicle. For example, when the vehicle reaches a predetermined position on the roadway, a virtual pedestrian can suddenly appear... the aspects describe above which may be performed by one or more computing devices” NOTE: a computer initiating the response of a virtual pedestrian suddenly appearing in response to a conditions in a scenario being met implies to one of ordinary skill in the art “automatically generating” the pedestrian because the computer generates the pedestrian suddenly and by its own means without intervention. This is particularly the case when the vehicle itself is also autonomous because there are only computerized/mechanical equipment/processes involved.) generating a set of virtual pedestrians (col 7 lines 20 – 40: “... testing computing device 180 may be used to test sensors and responses of the vehicle 100. For example, the testing computing device 180 may supply fictious sensor data to the vehicle’s sensors. The fictious sensor data may include a virtual object in the vehicle’s environment, wherein the virtual object corresponds to a real object that is not in the vehicle’s environment. For example, a virtual object representing a pedestrian crossing an intersection may be fed to the vehicle’s perception system 172. Types of virtual objects, such as pedestrians...” NOTE: “pedestrians” is plural. ALSO NOTE: a computer supplying/feeding the virtual object clearly implies “automatically generating” because computers operate automatically. Col 8 lines 59 – 65: “... multiple virtual objects may execute behavior plans at a same time...” NOTE: “multiple virtual object” where the virtual objects are pedestrians makes a set of more than one pedestrian. ALSO NOTE: according to set theory, a set may properly contain only a single element. For example, in mathematics, a singleton, also known as a unit set, is a set with exactly one element.) based on a path specification (FIGURE 5 col 522, 524, 526 teach location and heading at points in time which form a path. Col 8 lines 33 – 65: “... object type 510 may be a pedestrian... behavior pan 520 may include an object path, for example, defining a path from one position on or near the roadway to another...”), a behavior specification (FIGURE 5 col 528 teach an acceleration which is a behavior (e.g., speeding up or slowing down); Col 3 lines 0 – 20: “... behaviors may include a pedestrian walking in front of the vehicle... may include information about the speed of the object (accelerating, decelerating... in a third more complex example, the path may include a reactive feature where the object will react to the autonomous vehicle or another object... once the feature has been provided, the features may be converted into fictious sensor data...”; col 8 lines 33 – 65: “... the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have... acceleration value 528. The virtual object may move...”) NOTE: Nygaard_2017 teaches a “behavior plan” that include a path specification portion and also a behavior specification portion. ALSO, Nygaard_2017 clearly teaches that the virtual pedestrian is generated by providing sensor data “once” the features of the path specification and behavior specification have been provided. This makes obvious that the virtual pedestrian is “based on” the path specification and behavior specification.) and variable data that describes one or more variables that are inputted by a user (Col 2 lines 58 – 65: “... a user must first create the feature of the scenario. This may include inputting information about a virtual object. For example, a user may specify a virtual object and its type, such as... pedestrian... each object may be given an initial geographic location for a particular time when the object will appear...”; NOTE: the user “first” inputs location or time variables upon which the virtual pedestrian is generated. This makes the claim element of “based on” obvious. Col 3 line 65 – Col 4 line 15: “... the user may also specify state information about the autonomous vehicle’s environment such as the state of traffic signals (red, yellow, green) at different times as well as failure conditions for various systems of the vehicle such as sensor or computers...”) , wherein each virtual pedestrian in the set of virtual pedestrians is associated with a unique combination of the path specification, the behavior specification, and the variable data (col 8 lines 55 – 65: “... virtual pedestrian may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630...”; col 10 lines 4 – 20: “... when the scenario is initiated, one of the different behavior plans may be selected...”) executing a that includes the set of virtual pedestrians crossing the intersection (col 8 lines 55 – 77: “... virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across cross walk 630...”; FIGURE 9; col 9 lines 22 – 40: “... virtual pedestrian 850 has moved approximately halfway across the crosswalk 630... perceiving these virtual objects, the vehicle 100 may autonomously react. For example, the vehicle 100 may slow down and stop before the crosswalk 630. In response to perceiving virtual objects... may react differently, such as changing lanes, accelerating or signaling to a driver to take control of the vehicle 100. Reaction information for the vehicle 100 may be recorded and used for analysis...”) and a virtual vehicle responding to the set of virtual pedestrians crossing the intersection (col 4 lines 0 – 25: “... a virtual object corresponding to a pedestrian... where the pedestrian crosses a roadway... these testing scenarios described above... may provide for better information about the dynamics of a vehicle and reaction speed in certain situations...”; FIGURE 9; col 9 lines 22 – 40: “... virtual pedestrian 850 has moved approximately halfway across the crosswalk 630... perceiving these virtual objects, the vehicle 100 may autonomously react. For example, the vehicle 100 may slow down and stop before the crosswalk 630. In response to perceiving virtual objects... may react differently, such as changing lanes, accelerating or signaling to a driver to take control of the vehicle 100. Reaction information for the vehicle 100 may be recorded and used for analysis...”) wherein the  [test] is operable to measure a performance of a  [system] included in the virtual vehicle (col 7 lines 38 – 45: “... the testing computing device 180 may also be used to analyze the vehicle’s response... for example, the testing computing device 180 may measure response times, accuracy, and the like, and may maintain a record of such information...”) to protect the set of virtual pedestrians when responding to the set of virtual pedestrians crossing the intersection (col 10 lines 45 – 67: “... the virtual object may be a representation of a pedestrian... in block 1240, the autonomous vehicle maneuvers on the roadway... for example, the vehicle may detect a virtual pedestrian and a guardrail. While the vehicle may take action to avoid the virtual pedestrian, it will also try to avoid the guardrail if possible. Therefore, the vehicle may slow down and stop as opposed to veering...”) determining that the virtual system did not perform in compliance with a design specification (col 10 lines 62 – col 11 lines 2: “... in block 1250, information pertaining to the maneuvering of the vehicle is logged. This information may be reviewed (block 1260) to evaluate the vehicle’s response. For example, it may be determined whether the vehicle avoided the virtual object or otherwise reacted appropriately. Moreover, it may be determined whether errors occurred or whether the any of the vehicle’s systems are faulty...”)

	Nygaard_2017 does not explicitly teach “a minimum waiting time and a maximum waiting time for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection” nor “digital simulation” nor “virtual Advanced Driver Assistance System (ADAS System) nor “ADAS” nor “and determining a recommendation for modifying a design of the virtual ADAS system”

	Yu_2016; however, makes obvious “virtual Advanced Driver Assistance System (ADAS System) and “ADAS” (Col 10 lines 20 – 40: “... an advanced driver assistance system. FIG. 5 is a flow chart of an example method 500 for designing and advanced driver assistance system (ADAS)... the prototyping stage may include designing software components based on requirements for the ADAS system... the software components may be designed for hardware involved in the ADAS system, such as for sensors that detect objects in the road... including hardware configured to apply a break to the client device...”) and “and determining a recommendation for modifying a design of the virtual ADAS system” (col 10 lines 58 – 64: “... the method 500 also analyzes the virtual integration and the component integration to determine whether the software components and the software models satisfy the contracts...”; col 8 lines 0 – 25: “... the verification model 112 is able to perform verification... the verification module 112 analyzes the requirements... if the verification module 112 detects a problem, the verification module 112 may instruct the design module 104 to modify the software component 210 or the software models 215, the architecture module 106 to modify the architecture models 225, or the timing module 108 to modify the timing semantics 230...” FIG. 3 BLOCK 312:“do the one or more software components and the one or more software models satisfy the contracts?” if no BLOCK 314: “modify at least one of the one or more software components, the one or more software models, the one or more architecture models, and the timing semantics”).

Nygaard_2017 and Yu_2016 are analogous art because they are from the same field of endeavor called vehicle systems and methods. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Nygaard_2017 and Yu_2016. The rationale for doing so would have been that Nygaard_2017 teaches to vehicles with heterogeneous systems (i.e., software, mechanical brakes, etc.) capable of autonomous, semi-autonomous, and manual capabilities (col 5 lines 40 – 45) that assist drivers and to test the systems in these vehicles and evaluate the vehicles response for errors and faults (col 9 lines 33 – 56, col 10 lines 63 – col 11 lines 2) where an error includes not stopping in time to avoid hitting a pedestrian. Yu_2016 also teaches to test automated driver assistance systems (ADAS) by using contracts that compare behavior to requirements of the system and to make design changes when the system doesn’t meet requirements because “the size of embedded system has dramatically increased” and because “architecture design is also becoming critical issue due to a large number of heterogeneous components in the system” and “timing, with respect to a specific architecture, is another significant issue” for embedded systems (col 1 lines 15 – 36). Therefore, it would have been obvious to combine Nygaard_2017 and Yu_2016 for the benefit of having a method of comparing the design to requirements and making changes to the design when the design fails or has errors in order to improve component timing and avoid hitting pedestrians to obtain the invention as specified in the claims.

Nygaard_2017 and Yu_2016 does not explicitly teach “a minimum waiting time and a maximum waiting time for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection” nor “digital simulation”

However, Guo_2011 makes obvious “a minimum waiting time and a maximum waiting time (Guo, [Page 97, 1st col.], “In this article, pedestrians’ waiting times are modeled by a nonparametric baseline hazard function.” [Page 98, 2nd col.], “The selected covariates of traffic conditions can determine the effects on waiting time (red time, twice crossing) and safety (traffic volume and safety gap).” [Page 99, 1st col.], “The maximum waiting duration was 101 s and the minimum was 1 s…”) for beginning to cross an intersection after a traffic signal indicates that it is legal to cross the intersection (Guo, [Page 96, Abstract], “Methods: Pedestrians’ street-crossing behavior was examined by modeling the waiting duration at signalized crosswalk.” [Page 98, 2nd col.], “The sites chose for investigation included signalized intersections and midblock crosswalks.” [Page 102, 1st col.], “Pedestrians who travel in peak hours are 1.190 times more likely than those who travel in off-peak hours to end the waiting duration and cross illegally.”).

Nygaard_2017 and Yu_2016 and Guo_2011 are analogous art because they are from the same field of endeavor called vehicles and accidents. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Nygaard_2017 and Guo_2011. The rationale for doing so would have been Nygaard_2017 teaches to have vehicles that avoid pedestrians by testing a vehicles pedestrian avoidance capability using pedestrian behavior plans that include timing associated with crossing a street at, for example, a crosswalk. Guo_2011 teaches to incorporate pedestrian behaviors at a crosswalk that cause traffic accidents involving pedestrians.Therefore, it would have been obvious to combine Nygaard_2017 and Guo_2011 for the benefit of having more realistic virtual pedestrians resulting in improved testing of the vehicle systems to obtain the invention as specified in the claims.

Nygaard_2017 and Yu_2016 and Guo_2011 does not explicitly teach “digital simulation.”

Chrysler_2015 makes obvious “digital simulation” (page 3: “... response to crash imminent situations involving pedestrians in a high-fidelity, full motion driving simulator...”; page 5: “... use of driving simulation... pedestrian crash-imminent scenarios in the National Advanced Driving Simulator... from a commercially available software package used by the gaming industry...” Figure 1, 2, 3, NOTE: the figures clearly illustrate digital-computer generated images. Therefore, simulation is a digital one.).

Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 are analogous art because they are from the same field of endeavor called cars. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Nygaard_2017 and Chrysler_2015. The rationale for doing so would have been that Hygaard_2017 teaches to test car systems using pedestrian accident scenarios. Chrysler_2015 teaches to use a simulator to test a car in pedestrian accident scenarios. Therefore, it would have been obvious to combine Nygaard_2017 and Chrysler_2015 for the benefit of having a proven environment to test pedestrian accident scenarios  to obtain the invention as specified in the claims.
Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Nygaard_2017 also makes obvious the further limitations of “a computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor, causes the processor to:” (FIGURE 1; col 4 lines 40 – 55: “... the memory 130 stores information accessible by the one or more processors 120, including data 132 and instructions 134 that may be executed... hard-drive, memory card, ROM, RAM, DVD....”).

Claim 20. The limitations of claim 10 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Nygaard_2017 also makes obvious the further limitations of “a system comprising: a processor communicatively coupled to a display and a non-transitory memory, wherein the processor is operable to execute computer code stored in the non-transitory memory and the computer code is operable, when executed by the processor, to cause the processor to:” (FIGURE 1; col 4 lines 40 – 55: “... the memory 130 stores information accessible by the one or more processors 120, including data 132 and instructions 134 that may be executed... hard-drive, memory card, ROM, RAM, DVD....”).
	
Claim 2, Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 1. Nygaard_2017 also makes obvious wherein the path specification describes a path constraint of a virtual pedestrian of the set of virtual pedestrians within the digital simulation (Nygaard, [Col. 3, Lines 5-14], “A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location. The path may also include information about the speed of the object (accelerating, decelerating, both at different times, etc.). Another example of a path may include a series of locations as opposed to only two.” [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.” – Examiner’s Note: Nygaard discloses a linear path between two geographic locations, and that a path may include a series of locations, and also a behavior plan that defines a path position including location, heading, and acceleration value, which under the broadest reasonable interpretations, represents a “path constraint”. ).

Guo_2011 makes obvious “and the variable data includes a number of virtual pedestrians to be generated (Guo, [Page 99, Table 1], “Number of pedestrians in a group crossing together.”), whether any of the virtual pedestrians will break a legal rule pertaining to a crosswalk (Guo, [Page 96, Abstract], “Methods: Pedestrians’ street-crossing behavior was examined by modeling the waiting duration at signalized crosswalk.” [Page 98, 2nd col.], “The sites chose for investigation included signalized intersections and midblock crosswalks.” [Page 102, 1st col.], “Pedestrians who travel in peak hours are 1.190 times more likely than those who travel in off-peak hours to end the waiting duration and cross illegally.”), and whether any of the virtual pedestrians will finish crossing the intersection before the traffic signal indicates that it is no longer legal to cross the intersection (Guo, [Page 98, 2nd col.], “The sites chose for investigation included signalized intersections and midblock crosswalks.” [Page 102, 1st col.], “Pedestrians who travel in peak hours are 1.190 times more likely than those who travel in off-peak hours to end the waiting duration and cross illegally.”).


Claims 3, 12. Nygaard_2017 in view of Yu_2016 in view of Guo_2011 in view of Chrysler_2015 make obvious all the limitations of claims 1 and 10 as outlined above. Additionally, Nygaard_2017 makes obvious “wherein the path specification describes one or more of the following: how many times a virtual pedestrian of the set of virtual pedestrians changes direction while crossing the intersection (Figure 10, 11, Figure 5 illustrates the heading for each time period. Figure 5 shows 3 heading different headings (i.e., direction changes) in the pedestrians path); a distance traveled by the virtual pedestrian between two successive directional changes while crossing the intersection (Figure 10, 11, Figure 5 illustrates the X, Y, Z coordinates at each heading change. This clearly makes obvious the distance between heading changes); a start region for the virtual pedestrian to begin their crossing of the intersection and an end region for the virtual pedestrian to end their crossing of the intersection (Figure 10, 11, Figure 5 illustrates the X, Y, Z coordinate for the start of the path and the end of the path) or a crosswalk area at the intersection where the virtual pedestrian crosses the intersection wherein the crosswalk area includes a crosswalk and area proximate to the crosswalk where the virtual pedestrian crosses the intersection to model illegal behavior (col 10 lines 25 – 35: “... when the vehicle reaches a predetermined position on the roadway, a virtual pedestrian can suddenly appear...” NOTE: the predetermined position may be a crosswalk).

Chrysler_2015 also makes obvious or a crosswalk area at the intersection where the virtual pedestrian crosses the intersection wherein the crosswalk area includes a crosswalk and area proximate to the crosswalk where the virtual pedestrian crosses the intersection to model illegal behavior (figure 5 illustrates pedestrians in a crosswalk and in an area proximate to the crosswalk. Figure 4 illustrates a pedestrian crossing not in a crosswalk and a pedestrian crossing in a crosswalk, Figures 3 and 2 also illustrate a pedestrian crossing not in a crosswalk. Therefore Chrysler_2015 teaches that pedestrians may exist proximate to a crosswalk or in a crosswalk and that they may cross in a crosswalk or illegally not in a crosswalk.).

Claim 4. Nygaard_2017 in view of Yu_2016 in view of Guo_2011 in view of Chrysler_2015 make obvious all the limitations of claim 1 as outlined above. Additionally, Nygaard_2017 makes obvious “wherein the variable data describes coverage criteria that defines a number of waypoints used for the path specification and that defines a start region and an end region for the path specification” (Figures 5, 10, 11 illustrate X, Y, Z coordinates for waypoints of direction changes and includes the X, Y, Z coordinates for the start point and end point of the path.)

Claim 5. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 1. Chrysler_2015 also makes obvious “further comprising: providing first graphical data  to a display to cause the display to depict a first visualization that visually describes the digital simulation (Figures 1, 2, 3, clearly illustrate a graphical image of the simulation displayed on a screen).

Yu_2016 also makes obvious “and providing second graphical data to depict a second visualization that includes data structures describing the performance of the virtual ADAS system and the recommendation for modifying the design of the virtual ADAS system (col 5 lines 5 – 12: “... the design application 199 may additionally include a user interface module that generates graphical data that shows the progress of the design to a user. For example, the user interface module may generate a status report on the verification process...”; col 4 lines 25 – 31: “... the display 129 can include hardware for displaying graphical data from the design application 199. For example, the display 129 renders graphics for displaying a user interface that displays information about a virtual prototype...”).

Claim 6. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 1. Nygaard_2017 also makes obvious “wherein the behavior specification includes one or more timed automata that describes how the set of virtual pedestrians react to an event within the digital simulation as time changes within the digital simulation” (Nygaard, [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	
Claim 7. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 1. Nygaard_2017 also makes obvious “wherein the behavior specification describes one or more of the following: how long a virtual pedestrian of the set of virtual pedestrians will wait for crossing the intersection once a traffic light changes from red to green (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”); or how the virtual pedestrian modifies its walking speed as the traffic light is about to change from green to red (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	
Claim 9. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 1. Nygaard_2017 also makes obvious “wherein automatically generating the set of virtual pedestrian includes the set of virtual pedestrians being automatically generated without the user providing inputs specific to each virtual pedestrian in the set of virtual pedestrians so that a workload of the user is decreased relative to being required to provide the inputs specific to each the virtual pedestrians” (Nygaard, (Col 10 lines 25 – 35: “... any of the scenarios may be initiated in response to feedback from the vehicle. For example, when the vehicle reaches a predetermined position on the roadway, a virtual pedestrian can suddenly appear... the aspects describe above which may be performed by one or more computing devices” NOTE: in the citation above, no user input is required because the pedestrian is created automatically by the computer.[Col. 3, Lines 57-64], “As noted above, a user may create or otherwise designate the features of the scenario in advance; however the scenarios may be triggered or started in various ways. For example, a user in the autonomous vehicle could initiate a scenario while the autonomous vehicle is driving itself. For instance, the user could use a computer connected to the autonomous vehicle to inject a virtual object such as a pedestrian into the autonomous vehicle's environment. In addition, when identifying the features of a scenario, a user may provide a virtual object with flexibility.” [Col. 8, Lines 57-61], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630. In some examples, multiple virtual objects may execute behavior plans at a same time.” – Examiner’s Note: Nygaard discloses the ability for a user to create a plurality of objects which includes pedestrians of the scenario in advance. Further, Nygaard discloses identifying the features that may provide a virtual object with flexibility, which under the broadest reasonable interpretation, represents automatically generation pedestrians so that a workload of the user is decreased.).
	

Claim 11. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 10. Refer to the rejection for Claim 2 which contains similar limitations and subject matter.Page 4 of 13

Claim 14. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 10. Refer to the rejection for Claim 5 which contains similar limitations and subject matter.

Claim 15. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 10. Refer to the rejection for Claim 6 which contains similar limitations and subject matter.

Claim 16. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 10. Refer to the rejection for Claim 7 which contains similar limitations and subject matter.

Claim 18. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 make obvious all the limitations of claim 10. Refer to the rejection for Claim 9 which contains similar limitations and subject matter.
Page 4 of 13Page 4 of 13
(2) Claims 8, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 in further view of Ferguson_2015 (U.S. Patent No. 9,120,484 B1, hereinafter “Ferguson”). 
	
Claim 8. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 makes obvious the limitations of claim 1 but does not explicitly disclose the further limitations. However, Ferguson_2015 discloses wherein the path specification and the behavior specification are determined using digital data that describes one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should be understood that state and object information may be collected by other means ether than the autonomous vehicle 104, For example, state and object data may he collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”) that describe a walking path and behavior of one or more real-world pedestrians who were injured by vehicles at one or more real-world roadway intersections (Ferguson, [Col, 3, Lines 63-67'], "The object behavior model servers may then formulate models for the detected objects in one or more driving environments, such as a detected pedestrian in a crosswalk, a vehicle entering a highway, a bicycle traveling on a roadway and other such driving environments. The autonomous vehicle may then use the behavior models and/or behavior data to respond to the predicted behavior of a detected object”).
	
Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 and Ferguson_2015 are analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ferguson’s design of “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians” to determine the behavior of pedestrians based on real-world data to improve the reliability of the system (Ferguson, [Col. 9, Lines 38-49], “The autonomous driving computer system 144 may also collect state information about a detected object to further refine already existing object models. For example, the collected state information may supplement state information already used to initially construct the object model. In other words, the supplemental state information may provide additional statistical information about the behavior of a detected object to further refine the probable behaviors of the object in the given environment. Thus, as the autonomous vehicle 104 moves about its environment, the supplemental state information may improve the reliability and predictability of a given object model.”).  
	
Claim 13. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 makes obvious the limitations of claim 10 but does not explicitly disclose the further limitations of claim 13. Ferguson_2015, however, make obvious “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians (Ferguson, [Col. 11, Lines 48-52], “The autonomous vehicle 104 may also record and monitor behavior data for non-vehicle objects as well. FIG. 4C illustrates a driving environment in which the autonomous vehicle 104 may monitor and record the behavior of a non-vehicle object 408, namely a pedestrian. The autonomous vehicle 104 may monitor which of the various paths (e.g., path A1, path A2, or path A3) the pedestrian 408 follows to cross the exemplary intersection.” [Col. 17, Lines 26-31, “Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, etc.) in response to the behavior of the detected object. In addition, since the autonomous vehicle 104 may continuously collect behavior information about detected objects, already existing object models may be further refined to better reflect the behavior of real-world objects.” – Examiner’s Note: Ferguson discloses the ability to model the path of pedestrians based on recorded data which represents real-world objects. Further, Ferguson discloses sensors to assist the vehicle to maximize safety, which under the broadest reasonable interpretation, represents “manufacturing or industry testing standards”  [Col. 7, Lines 26-28], “These sensors 210-231 may assist the vehicle in responding to its environment to maximize safety for passengers as well as objects or people in the environment.”).
	Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 and Ferguson_2015 are analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ferguson’s design of “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians” to determine the behavior of pedestrians based on real-world data to improve the reliability of the system (Ferguson, [Col. 9, Lines 38-49], “The autonomous driving computer system 144 may also collect state information about a detected object to further refine already existing object models. For example, the collected state information may supplement state information already used to initially construct the object model. In other words, the supplemental state information may provide additional statistical information about the behavior of a detected object to further refine the probable behaviors of the object in the given environment. Thus, as the autonomous vehicle 104 moves about its environment, the supplemental state information may improve the reliability and predictability of a given object model.”).  

Claim 17, Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 makes obvious the limitations of claim 10 but does not explicitly disclose the further limitations of claim 17. Refer to the rejection for Claim 8 which contains similar limitations and subject matter.

Claim 19. Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 makes obvious the limitations of claim 10 but does not explicitly disclose the further limitations of claim 19. Ferguson_2015 makes obvious “wherein the set of virtual pedestrians is generated based on one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should also be understood that state and object information may be collected by other means other than the autonomous vehicle 104. For example, state and object data may be collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means. In addition, these other data collection means by work in concert with the autonomous vehicle 104 and may communicate the collected state and object information to the autonomous vehicle 104.”).
	Nygaard_2017 and Yu_2016 and Guo_2011 and Chrysler_2015 and Ferguson_2015 are analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ferguson’s design of “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians” to determine the behavior of pedestrians based on real-world data to improve the reliability of the system (Ferguson, [Col. 9, Lines 38-49], “The autonomous driving computer system 144 may also collect state information about a detected object to further refine already existing object models. For example, the collected state information may supplement state information already used to initially construct the object model. In other words, the supplemental state information may provide additional statistical information about the behavior of a detected object to further refine the probable behaviors of the object in the given environment. Thus, as the autonomous vehicle 104 moves about its environment, the supplemental state information may improve the reliability and predictability of a given object model.”).  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146